Case 1:18-cv-24227-CMA Document 59 Entered on FLSD Docket 01/12/2019 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                       CASE NO. 18-24227-CIV-ALTONAGA/Goodman

  JASON MILLER,

         Plaintiff,
  v.

  GIZMODO MEDIA GROUP, LLC, et al.,

        Defendants.
  ___________________________________/

                                             ORDER

         THIS CAUSE came before the Court sua sponte. On January 11, 2019, Plaintiff, Jason

  Miller filed a Motion for Leave to Amend [ECF No. 57] to which the Gizmodo Defendants filed

  a Response in Opposition [ECF No. 58].        The Court is presently scheduled to resolve the

  Gizmodo Defendants’ Motion to Dismiss [ECF No. 44] at a Hearing on January 14, 2019

  [ECF No. 46]. As the parties have fully briefed the Gizmodo Defendants’ Motion to Dismiss,

  the better course is for the parties to present arguments on both Defendants’ Motion to Dismiss

  and Plaintiff’s Motion for Leave to Amend at the January 14, 2019 Hearing. Therefore, it is

         ORDERED that Plaintiff’s Motion for Leave to Amend [ECF No. 57] is set for the

  January 14, 2019 Hearing [ECF No. 46] to be resolved contemporaneously with the Gizmodo

  Defendants’ Motion to Dismiss [ECF No. 44]. Mr. Menaker’s counsel may file an opposition to

  Plaintiff’s Motion for Leave to Amend by Sunday, January 13, 2019, and/or appear at the

  January 14, 2019 Hearing should he wish to do so.
Case 1:18-cv-24227-CMA Document 59 Entered on FLSD Docket 01/12/2019 Page 2 of 2
                                           CASE NO. 18-24227-CIV-ALTONAGA/Goodman


        DONE AND ORDERED in Miami, Florida, this 12th day of January, 2019.



                                                 _________________________________
                                                 CECILIA M. ALTONAGA
                                                 UNITED STATES DISTRICT JUDGE

  cc:   counsel of record




                                           2
